DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are moot for the following reasons.  Claims 1, 8 and 13 have been amended and their scopes have changed from originally filed.  The amendment incorporates a portion of original claim 8 into claim 1, and into claim 13, inter alia, concerning the energy profile as a function of an A lines of the image, and thus, will be addressed accordingly in the revised ground of rejection.  
Applicant’s arguments, see page 11, filed March 29, 2021, with respect to claims 4, 5, 15, and 16 have been fully considered and are persuasive on the subject of 35 USC§ 112.  The rejection of December 28, 2020 has been withdrawn with regards to claims 4, 5, 15, and 16. Additionally, the specification (par. [0009]) further defines “the additional image processing comprises layer segmentation; images generated from the volumetric imaging data set comprise shadow artifacts, and adjusting the volumetric imaging data set causes attenuation or removal of the shadow artifacts in at least one of the images; the two-dimensional filter is a low pass filter; and/or the volumetric imaging data set is an optical coherence tomography data set and the volumetric imaging data set is adjusted along a slow scanning direction”, therefore, said phrase will be interpreted as such accordingly.  

Objection to Fig. 1 for labeling formalities
Objections to the specification for various informalities
Objection to claim 4 for an informality
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0208240 to Sharma et al. (hereinafter Sharma).
Regarding independent claim 1, Sharma discloses an image processing method (abstract) comprising: obtaining an energy profile of an image (Sharma teaches using a Fourier transform to reveal the intensity profile, at paragraph 0030), the energy profile being a function of A-lines of the image (paragraph 0030, “The Fourier transform of the interference light reveals the profile of scattering
intensities at different path lengths, and therefore scattering as a function of depth (z-direction) in the sample;” The Fourier transform is performed on the A-scan, revealing an energy profile, making the energy profile a function of the A-lines);
low-pass filtering the energy profile (Sharma teaches low pass filtering the B- scans or A-scans which allows for the removal of the fringe modulations at paragraph 0032); and
adjusting the image based on the filtered energy profile (Sharma teaches to adjust the image based on the energy profile, at Figure 3).
Regarding dependent claim 7, Sharma discloses the base claim and wherein the image is an optical coherence tomography B-scan (at paragraph 0016 using a B scan to evaluate pieces of the eye, at paragraph 0032 by adjusting both the A and B-scans, and Figure 3 showing a step to record B scans).
Regarding dependent claim 9, Sharma discloses the base claim and wherein the    image is part of a volume and the method further comprises (at paragraph 0003 - Sharma states, "cross-sectional images, and by extension 3D volumes, at 0030 - discussion of acquiring B-scans, and Figure 3 - showing a step to record B scans):
obtaining a second energy profile of a second image of the volume (at paragraph 0030 - "The Fourier transform of the interference light reveals the profile of scattering intensities at different path lengths'');
filtering the second energy profile (at paragraph 0032 - "Each spectral measurement from the B-scan (or A-scan) is then low-pass filtered along the length of  theA-scan, Figure 3 - showing a step to low-pass filter each A-scan);
and adjusting the second image based on the filtered second energy profile  (Figure 3 - showing a step to low-pass filter each A-scan).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of U.S. Patent No. 6,763,129 to Honda et al. (hereinafter Honda) for the same reasons as set forth in the last Office Action.
The argument for claims 2-5 hinged on the arguments for amended claim 1 as indicated on page 13 of the Remarks.  The previous grounds for rejecting claims 2-4 are repeated below for applicant’s convenience.
Regarding claim 2, Sharma fails to disclose identifying a structural region within the image, wherein the image is only adjusted within the structural region.
Honda teaches identifying a structural region within the image, wherein the image is only adjusted within the structural region (Col 5, line 22 states "This processing is performed at each area of interest in an image" exemplifying processing within the area of interest, line 29 states, "once an area of interest is properly defined" thus defining the area to process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sharma with Honda, to only adjust an image in the structural region of interest, rather than the entire image in order to be efficient so the areas which contain artifacts are adjusted, and not those that are sufficient (Col 5, line 11-13, the image is adjusted where the guidewire is in order for the clinician to better perform the operation).
Regarding claim 3, Sharma fails to disclose that the structural region is identified by applying a system noise threshold to the image to generate an upper bound of the structural region and a lower bound of the structural region.
Honda teaches that the structural region is identified by applying a system noise threshold to the image to generate an upper bound of the structural region and a lower bound of the structural region (Col 1, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sharma with Honda, to separate a structural piece of an image from other portions of the image by using a noise filter in order to identify various regions of an image without damaging the rest of the image content (Col 1, line 16 "selectively suppresses a noise component of the background without damaging a contrast of the shadow in a medical image'')
Regarding claim 4, Sharma fails to disclose performing additional image processing techniques on the image after adjusting the image.
Honda teaches performing additional image processing techniques on the image after adjusting the image (Figure 13, elements 10a, 12, 16, 18). Figure 13 contains a variety of additional image processing techniques that can be performed on an image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Sharma with Honda, to perform multiple image processing techniques on a single image, in order to produce a more clear image (Honda abstract states, "whereby selectively suppressing noise components of the background in real time without damaging the contrasts of a linear shadow or an edge-like shadow'').
Regarding dependent claim 5, Sharma teaches additional image processing comprising layer segmentation (Abstract, Claim 8).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Mari et al. (Mari et al. "Enhancement of Lamina Cribrosa Visibility in Optical Coherence Tomography Images Using Adaptive Compensation", Investigative Ophthalmology & Visual Science, March 2013, Vol 54, No3, pgs 2238-2247)(hereinafter Mari).
Regarding dependent claim 8, Sharma discloses adjusting the image comprises in the filtered energy profile (Sharma teaches low pass filtering the B- scans or A-scans which allows for the removal of the fringe modulations at paragraph 0032);).
Sharma fails to disclose as further recited, however Mari teaches adjusting the image comprises linearly scaling at least one A-line of the image to an energy level of a corresponding A-line in the filtered energy profile (Page 2239, Adaptive Compensation section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Sharma to modify an image energy profile in a manner which allowed for noise reduction and improving performance of compensation (Page 2239).
Applicant argues (Remarks, p. 14) that “Mari only describes using an energy level to scale A-lines with respect to noise generally, and without low pass filtering. Therefore, there is no teaching or suggestion that the scaling be applied as part of an adjustment of a filtered image, as claimed. Moreover, the reference notes that the approach "cannot be applied to A-scans independently." Mari, pg. 2240.”  Examiner respectfully disagrees for the following reasons.  Mari states, “The remaining energy was computed for all A-scans of a given image” (pg. 2240) which implies that an energy could be computed for just one A-scan of a given image or for many. Additionally, Mari discloses applying equation 1 until the signal is brought below a threshold, and then keeping that factor constant. Keeping a factor constant can also be understood as linearly scaling a value. Thus, Mari can be understood to disclose adjusting the image comprises linearly scaling at least one A-line of the image to an energy level of a corresponding A-line in the filtered energy profile.

Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of U.S. Publication No. 2017/0169590 to Huang et al. (hereinafter Huang).
Regarding dependent claim 6, Sharma fails to explicitly disclose that the image comprises shadow artifacts, and adjusting the image causes attenuation or removal of the shadow artifacts.
Huang teaches the image comprises shadow artifacts, and adjusting the image causes attenuation or removal of the shadow artifacts (abstract, “suppressing shadow graphic flow projection artifacts in OCT angiography images of a sample are disclosed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sharma and Huang to use the slow scanning direction in order to gather OCT data for analysis as a volumetric data set (at paragraph 0036, an A-scan is defined, and a slow scanning direction is scanning along a longitudinal direction only).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sharma and Huang to use the fast scanning direction in order to gather OCT data for analysis of biological subjects as a function of depth (at paragraph 0035, a B-scan is defined, and a fast scanning direction is scanning in both the longitudinal and lateral scanning directions).
Regarding dependent claim 10, Sharma fails to disclose that the image and the second image are from a fast scanning direction of an imaging protocol used to obtain the volume.
Huang teaches the image and the second image are from a fast scanning direction of an imaging protocol used to obtain the volume (at paragraph 0047).
Regarding dependent claim 11, Sharma fails to disclose that the image and the second image are from a slow scanning direction of an imaging protocol used to obtain of the volume.
Huang teaches the image and the second image are from a slow scanning direction of an imaging protocol used to obtain of the volume (at paragraph 0047).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Whelan (Patrick J Whelan, Electromyogram recordings from freely moving animals, Methods, Volume 30, Issue 2, 2003, Pages 127-141, ISSN 1046-2023 for the same reasons as set forth in the last Office Action.  The ground for rejection is repeated below for applicant’s convenience.  
Regarding dependent claim 12, Sharma fails to disclose that only A-lines of an image having a filtered energy greater than an un-filtered energy are adjusted.
Whelan teaches only A-lines of an image having a filtered energy greater than an un-filtered energy are adjusted (Figure 6, part B shows a raw signal being rectified to only include those values above a specific threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sharma and Whelan to rectify a signal using a different cut off value (rather than 0) in order to maintain all positive values and a generally smoother curve (page 137).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of U.S. Publication No. 2016/0100755 to Chen et al. (hereinafter Chen) for the same reasons as set forth in the last Office Action.  The ground for rejection is repeated below for applicant’s convenience.
Regarding independent claim 13, Sharma teaches using a Fourier transform to reveal the intensity profile of an image (Paragraph 0030) each element of the two-dimensional energy profile being an energy of an A-line of the volumetric imaging data set (see claim 1). Sharma does not teach applying a two dimensional filter to a two-dimensional energy profile. Chen teaches in some embodiments of the given invention, the filtering step (206) can include applying a two dimensional mean filter (Page 6, line 3). Additionally, Chen teaches adjusting images based on the previously filtered energy profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Sharma's methodology of one dimension, and expand that to the second dimension while also applying filtering and adjusting from Chen in order to have a normalized OCT image (abstract).



Claims 14, 15, 16, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Chen in further in view of Honda for the same reasons as set forth in the last Office Action.  The ground for rejection is repeated below for applicant’s convenience.
Regarding dependent claim 14, modified Sharma fails to disclose identifying volumetric imaging data of the volumetric imaging data set that corresponds to a structural region, wherein only the volumetric imaging data corresponding to the structural region is adjusted.
Honda teaches identifying volumetric imaging data of the volumetric imaging data set that corresponds to a structural region (processing an image at specific areas of interest, Col 5, line 22, line 29), wherein only the volumetric imaging data corresponding to the structural region is adjusted (determining an area of interest by an area that would be relevant to a clinician per use case. In their application, this was an area where the guide wire is shown that has been inserted into a human body, at Col 7, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharma, Chen and Honda in order to only adjust an image in the structural region of interest, rather than the entire image for compensation efficiency to remove varying artifacts (abstract).
Regarding dependent claim 15, modified Sharma fails to disclose, performing additional image processing techniques on the volumetric imaging data set after adjusting the volumetric imaging data set.
Honda teaches performing additional image processing techniques on the volumetric imaging data set after adjusting the volumetric imaging data set (Figure 13, elements 10a, 12, 16, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharma, Chen and Honda by applying such image processing to a volumetric data set, as one would to a lower dimension data set in order to view the modified volumetric data more clearly (Col 12, line 17).
Regarding dependent claim 16, Sharma in the combination teaches performing layer segmentation to better analyze the structures within the image (Abstract, Claim 8).
Regarding dependent claim 18, modified Sharma fails to disclose the two- dimensional filter is a low pass filter.
Honda teaches the two-dimensional filter is a low pass filter (Col 14, line 50, Figure 13 elements 10, l0a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sharma, Chen and Honda in order to filter an image using a low pass filter, to result in noise reduction (page 14, line 51).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Chen in further in view of Huang.
Regarding dependent claim 6, the combination of Sharma and Chen fails to explicitly disclose that the image comprises shadow artifacts, and adjusting the image causes attenuation or removal of the shadow artifacts.
Huang teaches the image comprises shadow artifacts, and adjusting the image causes attenuation or removal of the shadow artifacts (abstract, “suppressing shadow graphic flow projection artifacts in OCT angiography images of a sample are disclosed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Huang to use the slow scanning direction in order to gather OCT data for analysis as a volumetric data set (at paragraph 0036).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Chen further in view of WO 2016/175707 to Strouthidis et al. (hereinafter Strouthidis) for the same reasons as set forth in the last Office Action.  The ground for rejection is repeated below for applicant’s convenience.
Regarding dependent claim 19, modified Sharma fails to disclose that the volumetric imaging data set is an optical coherence tomography data set and the volumetric imaging data set is adjusted along a slow scanning direction. Strouthidis teaches the volumetric imaging data set is an optical coherence tomography data set and the volumetric imaging data set is adjusted along a slow scanning direction (adaptive compensation at page 4, Figures 8G and 8H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Sharma with Strouthidis in order to obtain appropriate OCT volumetric data, which has had A-scan adjustment (adaptive compensation at page 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/
Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668